Citation Nr: 1504487	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, a left ankle disability is related to active service.

2.  Resolving all reasonable doubt in favor of the Veteran, degenerative changes of the right knee are related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for degenerative changes of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has left ankle and right knee disabilities as a result of sprains he incurred during active service.

Initially, the Board notes that the Veteran's complete service treatment records from September 1979 to September 1999 have not been associated with the claims file, as evidenced by a formal finding of unavailability in an April 2011 VA memorandum.  Only miscellaneous pages were received by VA in October 2010, which, included the Veteran's entrance examination, but not his separation examination.  When service records are unavailable through no fault of the Veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Garlejo v. Derwinski, 2 Vet. App. 619, 621 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has consistently reported bilateral ankle and knee strains during his twenty years of active service.  He has repeatedly indicated that he played many sports during service, and injured his ankles and knees.  In his April 2011 Notice of Disagreement, the Veteran indicated that he has experienced pain in his ankles and knees since his discharge in 1999.

Although the available pages of service treatment records only show a right ankle sprain and a left knee injury, the Board is cognizant that the Federal Circuit has held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In adjudicating this claim, the Board must assess the Veteran's competence to report that he was injured during service, as well as his credibility.  See Washington, 19 Vet. App. at 368-69.

Here, consistent with the Veteran's report, the available service treatment records show he received treatment after injuring himself during various sporting activities.  He also reported continuous pain in his ankles and knees since discharge in his April 2011 Notice of Disagreement and during the March 2011 VA examination.  Indeed, the Board notes that the Veteran is competent to report his symptoms, when his symptoms started, and what was told to him by a doctor.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the Veteran's reports and a review of the available service treatment records, the March 2011 VA examiner concluded that the Veteran's degenerative changes of the bilateral knee and the avulsion fracture fragment of the bilateral ankles were least as likely as not caused by or a result of military service.  The examiner stated the Veteran's service treatment records documented initial injuries.  

Because there is a medical diagnosis of a current bilateral ankle and knee disorder related to the claimed in-service injuries, and credible supporting evidence of the occurrence of sport related injuries during service, the Board concludes that the evidence supports the grant of service connection for a left ankle disability and degenerative changes of the right knee.  In sum, following a full review of the record, and carefully applying the benefit of the doubt doctrine, the Veteran's claims for service connection for a left ankle disability and degenerative changes of the right knee are granted.  See 38 C.F.R. § 3.102.  


ORDER


Entitlement to service connection for a left ankle disability is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to service connection for degenerative changes of the right knee is granted, subject to the regulations governing the award of monetary benefits.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


